NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                   No. 11-3190
                                  _____________

                              ANTONIA GARCIA,
                                      Appellant

                                         v.

              NEWTOWN TOWNSHIP; JOSEPH CZAJKOWSKI;
         THOMAS JIRELE; ROBERT CIERVO; PHILLIP CALABRO;
               MICHAEL GALLAGHER; JERRY SCHENKMAN;
         sued individually and jointly, held liable jointly and individually
                                 _____________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                        District Court No. 2-09-cv-03809
                  District Judge: The Honorable J. Curtis Joyner


               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                May 18, 2012

                  Before: SMITH and FISHER, Circuit Judges
                        and STEARNS, District Judge

                               (Filed: May 22, 2012)

                            _____________________

                                     OPINION


 The Honorable Richard G. Stearns, United States District Judge for the United
States District Court of Massachusetts, sitting by designation.
                                         1
                             _____________________


STEARNS, District Judge.

      Antonia Garcia appeals the District Court‟s grant of summary judgment to

Newtown Township, her former employer, and the Township Manager,1

pretermitting Garcia's claims of unlawful employment discrimination based on

race, sex, and age, in violation of various federal and state anti-discrimination

statutes,2 and her claim of First Amendment retaliation. Finding no error, we will

affirm the District Court‟s order.

                                 BACKGROUND3

      In June of 2007, Garcia was hired by then-acting Township Manager John

Boyle as his administrative assistant. The offer letter, which Garcia signed on June

30, 2007, stated that the “position is classified as an exempt, salaried position

      1
       The District Court had earlier dismissed the Board of Supervisors as
defendants in their individual capacities. Garcia does not appeal the dismissal.
      2
         The claims included violations of 42 U.S.C. § 1983 for first amendment
retaliation (Count I), violation of procedural due process (Count II), and a Monell
(v. Dep’t of Social Servs. of City of New York, 436 U.S. 658 (1978)) claim (Count
III); Title VII and Age Discrimination in Employment Act (ADEA) violations
(Count IV); and Pennsylvania Human Relations Act (PHRA) violations (Count V).
      3
        As we are reviewing a grant of summary judgment, we recount the material
facts in the light most favorable to Garcia as the nonmoving party. See Harrison
Aire, Inc. v. Aerostar Int’l, Inc., 423 F.3d 374, 377 (3d Cir. 2005). We do,
however, consider credible evidence submitted by the moving party that is
essentially uncontradicted. See Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d
259, 271-272 (3d Cir. 2007).
                                         2
under the terms of the Federal Fair Labor Standards Act.” J.A. at 181. The letter

further stated that “you will be expected to read and understand Part 7 of the

Newtown Township Administrative Code of 2000, titled the „Employee Relations

Manual.‟. . . A copy of this document is enclosed.” Id. at 182-183. Part 7E,

Section 9 of the Manual stated as follows.

      It is the policy of the Township that all employees who do not have a
      written employment agreement or do not work under a labor
      agreement or contract, are employed at the will of the Township for
      an indefinite period. Employees may resign from the Township after
      proper notice and may be terminated by the Township at any time, for
      any reason, with or without notice. . . . Nothing contained in this
      manual, employee handbooks, employment applications, Township
      memoranda, employment letters or other materials provided to
      employees in connection with their employment shall restrict the
      Township‟s right to terminate an employee at any time or for any
      reason. These documents shall not create an express or implied
      contract of employment for a definite period.

Id. at 136. The first few months of Garcia‟s employment were uneventful. She

learned her job duties and responsibilities and made friends with co-workers.

Among them was Pat Davidson. At Davidson‟s invitation, Garcia joined Davidson

and Boyle on several occasions for after-work drinks. In January of 2008, having

come to suspect that Davidson and Boyle were having an affair, Garcia told

Davidson that she no longer wanted to socialize after work. She explained to

Davidson that she “didn‟t feel right about it . . . [b]ecause they were both married.”

Id. at 830. After this rebuff, the friendship cooled.



                                           3
      Around this time, Joseph Czajkowski was hired as the permanent Township

Manager, and Boyle reverted to his position as Assistant Manager.4 Boyle had

applied for the Manager‟s job, and Garcia believed that he was bitter at having not

been selected. Following the rejection, Boyle began to make “life difficult” for

Garcia. Id. at 831. According to Garcia, this included constant reminders that he

was still “the boss,” repeated invasions of her personal space, fixed stares, the

“silent treatment,” the denial of training opportunities, assigning her work during

her lunch hour, and on one occasion, pointing his finger in her face and screaming

“when I tell you to do something you do it.” Id. at 831-832. She also recounts an

occasion when Czajkowski asked her to “put something on the website,” a task that

she believed was Boyle‟s responsibility. When Boyle refused Garcia‟s request that

he do the posting instead, Czajkowski, who had overheard the conversation, yelled

over to Boyle, “just do it.” Garcia claims that Boyle silently mouthed the word

“bitch” at her. Id. at 831.

      Matters escalated further when Boyle complained about Garcia to

Czajkowski. In an email dated March 20, 2008, entitled “Personnel Issue - Toni,”

Boyle criticized Garcia‟s job performance in a number of respects, including her


      4
         According to Garcia, soon after Czajkowski started on the job, he asked her
the origin of her last name. She told him her father was born in Spain (although
her mother is of Anglo-Saxon heritage). Czajkowski responded “you can cause a
lot of trouble with that name.” Id. at 856.

                                         4
failure to “make her boss‟s priorities her priorities.” Czajkowski testified that he

also received complaints about Garcia from other employees, including Elaine

Gibbs, the Finance Director,5 Bill Wert, a former department head,6 and Kathleen

Kimble,7 another employee. Id. at 491. According to Czajkowski, the complaints

were about “her being difficult to work with.” Id. at 492. In January of 2008,

during an annual review, Czajkowski gave Garcia a one-percent raise instead of the

four-percent raise awarded to most other Township employees.

      In April of 2008, Garcia asked to meet with Czajkowski. According to

Garcia, Czajkowski began the meeting by telling her that she was a “disruptive

employee.” Id. at 834. Garcia began to cry and said that she was under stress

because of Boyle‟s and Davidson‟s harassment. Czajkowski asked if she wanted

to make a formal complaint. Garcia declined, but afterwards contacted a Township

Supervisor, Jerry Schenkman, and arranged to meet with him later that afternoon.




      5
         Garcia admitted to having had a personality conflict with Gibbs, and
conceded that in an email she sent to Lisa Russo, the former administrative
assistant, she called Gibbs “a bitch.” Id. at 893.
      6
         A memo from Wert to Czajkowski dated July of 2008 identified two
incidents in which Garcia “became flustered, defensive, combative and
argumentative which created a difficult working environment to complete tasks.”
Id. at 193.
      7
        Asked about her personal conflict with Kimble, Garcia testified, “[s]he was
just mean. . . . She just wasn‟t a nice person.” Id. at 841.

                                         5
Garcia complained to Schenkman about Czajkowski, Boyle, and Davidson, and

also told him that Czajkowski and Boyle were frequently absent from work.8

      In May of 2008, Czajkowski presented Garcia with a written memorandum

entitled “Job Performance.” The memorandum identified “goals and objectives”

for Garcia and emphasized the need for the “timely and professional provision of

administrative services.” Id. at 194. The memorandum continued:

      [y]our main duties are to carry out the directives of the Township
      Manager and Assistant Township Manager. . . . Much of the work
      performed by you is seen by the Board of Supervisors and the general
      public. Therefore it is essential that everything be checked and
      rechecked for correct form and detail. Please work to ensure that
      documents and packets that are sent to the board and public are free of
      errors and that all appropriate documentation is provided. We are not
      a large office and I require a work place environment characterized by
      respect and dignity . . . please . . . afford all department heads the
      respect demanded of their positions. I also understand that this
      position can carry with it a level of stress. Please let me know should
      you need assistance with dealing with any job related stress as the
      Township does have an employee assistance program available to
      you. We will have a follow up meeting in (90) ninety days to further
      discuss measurement of our goals and your performance. Please feel
      free to speak to me at any time regarding work or performance issues.

Id.9 Garcia states that Czajkowski ordered her to keep “things internal” when he

gave her the evaluation. Id. at 885.


      8
          Schenkman took no action on Garcia‟s complaints.
      9
         In July or August of 2008, Garcia complained to Czajkowski that other
employees were being offered training classes that were not offered to her. She
testified that, in response, Czajkowski screamed, “You‟re always looking for
commies under the bed.” Id. at 850.
                                         6
      In September of 2008, Czajkowski terminated Garcia‟s employment. Garcia

requested a hearing before the Board of Supervisors, but one was never held.10

Garcia also filed complaints with the Equal Employment Opportunity Commission

and the Pennsylvania Human Relations Commission. Garcia was replaced by a

woman from a temporary employment agency, who was eventually offered full-

time employment by the Township. Garcia‟s replacement was in her thirties.

Garcia was fifty-one years old when she was terminated.

      In August of 2009, Garcia brought this action in the Eastern District of

Pennsylvania. In December and January of 2010, the parties filed cross-motions

for summary judgment.      In late March of 2011, Garcia filed a motion to

supplement the record with additional evidence, which was denied. The District

Court granted summary judgment to defendants on June 9, 2011.11

                                 DISCUSSION




      10
        The Employee Manual states that “[e]mployees not subject to labor
agreements may request a hearing of the Board of Supervisors as described in this
Administrative Code, in the event of a suspension in excess of 10 working days
and dismissal. Board of Supervisors decisions in such matters are final.” Id. at
135.
      11
         The District Court initially granted summary judgment to all defendants
on all claims with the exception of the First Amendment retaliation claim against
Czajkowski. On a motion for reconsideration, the District Court granted summary
judgment to Czajkowski on the retaliation claim as well.

                                        7
      Our review of the District Court‟s grant of summary judgment is plenary.

Sloan & Co. v. Liberty Mut. Ins. Co., 653 F.3d 175, 179 (3d Cir. 2011).12

Summary judgment is appropriate when the movant demonstrates that there is no

“genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). A material fact is

a fact that “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). For an issue to be

genuine, “all that is required is that sufficient evidence supporting the claimed

factual dispute be shown to require a jury or judge to resolve the parties‟ differing

versions of the truth at trial.” Id. at 249 (citation omitted). “If the non-moving

party bears the burden of persuasion at trial, „the moving party may meet its burden

on summary judgment by showing that the nonmoving party‟s evidence is

insufficient to carry that burden.‟” Kaucher v. Cnty. of Bucks, 455 F.3d 418, 423

(3d Cir. 2006) (quoting Wetzel v. Tucker, 139 F.3d 380, 383 n.2 (3d Cir. 1998)).

      Claim of Retaliation for Engaging in Protected First Amendment Activity

      The District Court specified the three instances of alleged protected activity

on which Garcia based her First Amendment retaliation claim: (1) her refusal to

socialize with Boyle and Davidson after work; (2) her complaints to Schenkman




      12
        The District Court had jurisdiction to hear the case under 28 U.S.C. §§
1331 and 1367. We have appellate jurisdiction under 28 U.S.C. § 1291.
                                         8
and Ted Schmidt13 that Czajkowski and Boyle were “never . . . at work”; and (3)

her complaints to Schenkman and Schmidt that Czajkowski had failed to

investigate the harassment of her by Boyle and Davidson. The District Court held

that the instances cited by Garcia did not constitute protected speech, or had not

been shown to have played a causative role in her termination. We agree.

      To make out a prima facie case of retaliation in violation of the First

Amendment under 42 U.S.C. § 1983, Garcia must show:

      (1) that [she] engaged in a protected activity, (2) that defendants‟
      retaliatory action was sufficient to deter a person of ordinary firmness
      from exercising his or her rights, and (3) that there was a causal
      connection between the protected activity and the retaliatory action.
      A defendant may defeat the claim of retaliation by showing that it
      would have taken the same action even if the plaintiff had not engaged
      in the protected activity.

Lauren W., 480 F.3d at 267 (citations omitted). See also Mt. Healthy City Bd. of

Educ. v. Doyle, 429 U.S. 274, 287 (1977). The showing of causation is critical.

Summary judgment will be granted on a First Amendment retaliation claim where

there “is simply no basis in the evidence” to make the causal link. Lauren W., 480

F.3d at 272.

      A reviewing court must first determine whether the expression at issue was

in fact protected speech. Holder v. City of Allentown, 987 F.2d 188, 194 (3d Cir.


      13
       Schmidt and Garcia were neighbors and often walked their dogs together.
Schmidt had no connection with Township government.
                                         9
1993). The determination is a matter of law. Hill v. Borough of Kutztown, 455
F.3d 225, 241 (3d Cir. 2006).          In the government employee context, the

consideration is two-fold. First, the court must determine the capacity in which the

government employee was acting when the speech was uttered. When employees

are speaking in their official capacities, they “are not speaking as citizens for First

Amendment purposes, and the Constitution does not insulate their communications

from employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).

Second, if the employee is speaking in a private capacity, the court must determine

whether her speech implicated a First Amendment “matter of public concern.” Id.

at 423; see also Hill, 455 F.3d at 241-242. “Whether an employee‟s speech

addresses a matter of public concern must be determined by the content, form, and

context of a given statement, as revealed by the whole record.” Connick v. Myers,

461 U.S. 138, 147-148 (1983). Matters of inherent concern to the public include

official malfeasance, abuse of office, and neglect of duties.14 See Holder, 987 F.2d

at 195. On the other hand, internal complaints about workplace management and

matters that are articulated solely because of their personal effect on the employee

      14
         When a public employee‟s speech touches on a matter of public – as
opposed to workplace – concern, any response by the employer to that speech is
subject to a balancing test weighing the interest of the employee in speaking freely
against the interest of the employer in preserving workplace discipline and
ensuring the efficient delivery of public services. Garcetti v. Ceballos, 547 U.S.
410, 418-419 (2006); Pickering v. Bd. of Ed. of Twp. High Sch. Dist. 205, 391 U.S.
563, 568 (1968).

                                          10
are not protected speech. See Garcetti, 547 U.S. at 418. See also Foraker v.

Chaffinch, 501 F.3d 231, 238-243 (3d Cir. 2007) (abrogated on other grounds by

Borough of Duryea v. Guarnieri, 131 S. Ct. 2488 (2011)); Spiegla v. Hull, 371
F.3d 928, 938 (7th Cir. 2004) (quoting Gustafson v. Jones, 290 F.3d 895, 908 (7th

Cir. 2002)).

      Garcia‟s complaints to Schenkman and Schmidt about her discomfiture over

what she suspected was an extramarital liaison between Boyle and Davidson, and

her frustration at Czajkowski‟s failure to vigorously investigate her complaints of

harassment, involved internal workplace matters and personal grievances that

clearly fall outside the sphere of First Amendment protection. Garcia‟s complaints

about Czajkowski‟s and Boyle‟s workplace absences, suggesting as they do

possible malfeasance on their part, might be seen as standing on firmer ground.

However, we do not dwell on the possibility, as we agree with the District Court

that Garcia made no showing that Czajkowski knew of her private conversations

with Schenkman and Schmidt, much less their contents.15 See Ambrose v. Twp. of

Robinson, Pa., 303 F.3d 488, 493 (3d Cir. 2002) (“It is only intuitive that for

      15
        Garcia‟s complaints to Schenkman about her superiors‟ lax work habits, to
the extent that she sought Schenkman out in his capacity as a Township
Supervisor, might well fit within the category of nonactionable Garcetti speech.
See Garcetti, 547 U.S. at 418. See also Davis v. McKinney, 518 F.3d 304, 313 (5th
Cir. 2008) (“[W]hen a public employee raises complaints or concerns up the chain
of command at his workplace about his job duties, that speech is undertaken in the
course of performing his job.”).

                                        11
protected conduct to be a substantial or motivating factor in a decision, the

decision-makers must be aware of the protected conduct.”).16

      Violation of Due Process/Property Interest

      Garcia does not contest the District Court‟s finding that she did not have a

protected due process property interest in her job. See Biliski v. Red Clay Consol.

Sch. Dist. Bd. of Educ., 574 F.3d 214, 219 (3d Cir. 2009) (“[A]n at-will employee

has „no property interest‟ in [his or her] job sufficient to trigger due process

concerns.”) (citation omitted). Garcia instead presses the argument that because

the Township Employee Manual mandated that claims of harassment be

investigated, and in her case no investigation occurred, she was denied her right to

procedural due process.17 The argument lacks merit. The Manual does state that

“Newtown Township will investigate all reports of prohibited harassment.” J.A. at

129. However, the Manual defines “prohibited harassment” as offensive conduct

based on “sex, age, race, religion, national origin, ethnicity, disability, sexual


      16
         We need not address Garcia‟s contention that the District Court erred in
rejecting her §1983 claim against the Township under Monell, 436 U.S. at 690.
Because Garcia cannot show that a constitutional violation occurred, she cannot
demonstrate that any constitutional violation was authorized, sanctioned, or
condoned on the part of the Town or its officials. See City of Los Angeles v.
Heller, 475 U.S. 796, 799 (1986).
      17
        While the District Court did not address the procedural due process
argument, it was raised by Garcia (if only tangentially) in the proceedings below,
and we consider it preserved.

                                        12
preference, and any other protected classification.” Id. at 128. When Garcia

complained to Czajkowski that Boyle and Davidson were “harassing her,” she did

not claim that their conduct fell within any of the prohibited categories. At most

the record suggests that Garcia was the victim of personal animosities and petty

office politics (much of which she appears to have invited by her constant feuding

with her co-workers).

      Employment Discrimination Pursuant to Title VII, the ADEA,18 and the
      PHRA19

      We agree with the District Court that Garcia failed to produce evidence

sufficient to discredit the Township‟s proffered non-discriminatory reasons for her

termination. Garcia‟s principal argument on appeal is that the District Court erred

by proceeding under the McDonnell Douglas (v. Green, 411 U.S. 792 (1973))

framework after she had provided direct evidence of gender and racial animus. 20


      18
         Garcia does not challenge the District Court‟s dismissal of her age
discrimination claim. Garcia set forth no evidence suggesting that age was a
determinative factor in her termination. See Gross v. FBL Fin. Servs., Inc., 129 S.
Ct. 2343, 2350-2351 (2009).
      19
        “Claims under the PHRA are interpreted coextensively with Title VII
claims.” Atkinson v. Lafayette Coll., 460 F.3d 447, 454 n.6 (3d Cir. 2006). The
same burden-shifting framework is also used in § 1981 and § 1983 cases. See
McKenna v. Pac. Rail Serv., 32 F.3d 820, 826 n.3 (3d Cir. 1994).
      20
         We need not address Garcia‟s sex-based hostile work environment claim
at any length. “Hostile work environment harassment occurs when unwelcome
sexual conduct unreasonably interferes with a person‟s performance or creates an
intimidating, hostile, or offensive working environment.” Weston v. Pennsylvania,
                                        13
Garcia is generally correct that the McDonnell Douglas paradigm does not apply in

the face of direct evidence of discriminatory animus. See Price Waterhouse v.

Hopkins, 490 U.S. 228, 242 (1989). Direct evidence may take the form of a

workplace policy that is discriminatory on its face, or statements by decision

makers that reflect the alleged animus and bear squarely on the adverse

employment decision. As a practical matter, “only rarely will a plaintiff have

direct evidence of discrimination.” Geraci v. Moody-Tottrup, Int’l, Inc., 82 F.3d
578, 581 (3d Cir. 1996).

      Direct evidence does not include stray remarks that are made in a context

unrelated to the employment decision, particularly if they are remote in time. See

Fuentes v. Perskie, 32 F.3d 759, 767 (3d Cir. 1994) (citing Ezold v. Wolf, Block,

Schorr & Solis-Cohen, 983 F.2d 509, 545 (3d Cir. 1992). See also Fakete v.

Aetna, Inc., 308 F.3d 335, 338 n.2 (3d Cir. 2002). Boyle‟s mouthing of the word

“bitch” under his breath, and Czajkowski‟s statement that Garcia had the ability to

“cause a lot of trouble” because of her last name, are the sort of off-hand and

temporally remote comments that fall well short of direct evidence of a




251 F.3d 420, 425-426 (3d Cir. 2001) (citations omitted). “[T]he harassment must
be so severe or pervasive that it alters the conditions of the victim‟s employment
and creates an abusive environment.” Id. at 426. There is no evidence in the
record that Garcia was the object of unwelcome or derogatory sexual conduct
while she was employed by the Township.
                                        14
discriminatory animus.21 See Glanzman v. Metro. Mgmt. Corp., 391 F.3d 506, 513

(3d Cir. 2004) (citation omitted) (remarks that are “unrelated to the decisional

process itself are not direct evidence”).22

      We also reject Garcia‟s fallback argument that even under McDonnell

Douglas she should have prevailed.23               She challenges the veracity of the

explanation proffered by defendants of the non-discriminatory reasons for her
      21
          Garcia also states that shortly after she arrived at the Township, she
complained to Boyle (who had hired her) that she had overheard some employees
saying that “Mexicans are dirty.” Compl. ¶ 51. Boyle told her that the employees
were “just kidding,” and took no further action. The derogatory statements are not
attributed to Boyle. Nor was he shown to have been involved in Czajkowski‟s
decision to terminate Garcia some sixteen months later.
      22
         Garcia attempts to inject into the record a comment that she attributes to
Charles Patton, a friend and disgruntled former Township Police Chief who she
concedes was “still kind of angry at [Township officials] so he has nothing really
nice to say about them.” According to Garcia, Patton told her that he had been
present at a Township meeting in the spring of 2008 where he overheard
Czajkowski use a gender-specific slur to describe Garcia and another woman. We
do not consider unsworn third-party hearsay of sufficient weight to defeat a motion
for summary judgment. See Smith v. City of Allentown, 589 F.3d 684, 693 (3d Cir.
2009).
      23
          The burden shifts to the employer under the McDonnell Douglas
framework only after a plaintiff demonstrates a prima facie case of discrimination.
This first step requires a plaintiff to show that: (1) she is a member of a protected
class; (2) she is qualified for the position; (3) she was fired from that position; (4)
“under circumstances that give rise to an inference of unlawful discrimination such
as might occur when the position is filled by a person not of the protected class.”
Jones v. Sch. Dist. of Philadelphia, 198 F.3d 403, 410-411 (3d Cir. 1999) (internal
citations omitted). See Smith, 589 F.3d at 691 (“Throughout this burden-shifting
exercise, the burden of persuasion . . . remains on the employee.”) (citation
omitted). We will assume, as did the District Court, that Garcia satisfied her not
very onerous burden of showing a prima facie case.

                                              15
termination,24 but presents no evidence to demonstrate any “weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions” in            the

Township‟s explanation such “that a reasonable factfinder could rationally . . .

infer „that the employer did not act for [the asserted] non-discriminatory reasons.‟”

Fuentes, 32 F.3d at 765 (internal citations omitted).25

      For the foregoing reasons, we will affirm the order of the District Court.




      24
         Garcia objects to the District Court‟s reliance on the emails exchanged
between Czajkowski and Boyle highlighting their increasing dissatisfaction with
Garcia‟s performance and her personality conflicts with co-workers. She
complains that because she was not privy to the emails, she was unaware that
Czajkowski was displeased with her performance. This is beside the point. See
Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101, 1111 (3d Cir. 1997) (quoting
Healy v. New York Life Ins. Co., 860 F.2d 1209, 1216 (3d Cir. 1988)) (“The
company is under no obligation to warn plaintiff of complaints regarding his
performance and, if anything, the effect of such evidence is equivocal, perhaps
indicating that plaintiff was receiving the benefit of the doubt.”).
      25
         We briefly address Garcia‟s contention that the District Court improperly
refused her permission to supplement the record with the unsworn affidavit of
Patricia Purks, a former Township employee, after all discovery had closed and
after the motions for summary judgment had been filed. There was no abuse of
discretion. See DeLong Corp. v. Raymond Int’l, Inc., 622 F.2d 1135, 1140 n.5 &
cited cases (3d Cir. 1980) (“Other courts have similarly declined to receive
affidavits not submitted in a timely fashion.”) (overruled on other grounds by
Croker v. Boeing Co., 662 F.2d 975 (3d Cir. 1981)). See also Fed. R. Civ. P.
56(c)(4).
                                          16